DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment of 04 February 2021 has been entered in full.  Claims 1-25 are canceled.  Claims 26-30 are under examination.

Withdrawn Objections And/Or Rejections
	The objection to the disclosure for informalities as set forth at p. 2 of the previous Office action (mailed 04 August 2020) is withdrawn in view of the amended claims (as per the amendment of 04 February 2021).
The rejection of claims 26-30 under 35 U.S.C. 112(b) as set forth at p. 3 of the previous Office action (mailed 04 August 2020) is withdrawn in view of the amended claims (as per the amendment of 04 February 2021).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a muscle disorder characterized by insufficient skeletal muscle mass or strength, the method comprising administering a variant ActRIIb protein consisting of the amino acid sequence of SEQ ID NO: 5 to a subject suffering from said muscle disorder, does not reasonably provide enablement for methods of treating other disorders.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The rejection is maintained for the reasons set forth at pp. 3-7 of the previous Office action (mailed 04 August 2020) and for the reasons discussed below.
Applicant argues (p. 6, remarks received 04 February 2021) that the claims have been amended, and the application as filed provides enablement for the invention as now claimed.  Applicant points to p. 8, li. 10-16, and Examples 6-12 in support of such.
This has been fully considered but is not found to be persuasive.  While the claims have been amended, they still encompass methods of treating disorders of muscles other than skeletal muscles.  As discussed in the previous Office action at pp. 5-6, the detailed guidance and working examples provided in the application (including at p. 8, li. 10-16 and Examples 6-12) are limited to effects on skeletal muscle such as gastrocnemius, femoris, pectoralis, and diaphragm.  No effects on other muscle types (smooth or cardiac muscle types) were shown, and no specific guidance was provided relative thereto.  The state of the prior art establishes that “muscle disorders” vary widely in terms of causes and manifestations (see references cited at p. 6 of the previous Office action).  It is respectfully submitted that the skilled artisan would immediately recognize that it would have been highly unlikely that a single agent would have been therapeutically beneficial for the diverse range of disorders collectively known as “muscle disorders” absent evidence to the contrary.
Due to the large quantity of experimentation necessary to determine which species of the large and varied genus of muscle disorders would respond to therapy with the protein of SEQ ID NO: 5, the lack of direction/guidance presented in the specification regarding disorders other than those characterized by insufficient skeletal muscle mass and/or strength, the absence of working examples directed to same, the complex nature of the invention, the state of the prior art, and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 8,710,016 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth at pp. 8-9 of the previous office action (mailed 04 August 2020).
Applicant disagrees and requests that the rejection be held in abeyance until otherwise allowable subject matter is identified (p. 6, remarks received 04 February 2021).  Accordingly, the rejection is maintained and held in abeyance.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
16 February 2021